Option One Mtge. Corp. v Brunner (2019 NY Slip Op 08073)





Option One Mtge. Corp. v Brunner


2019 NY Slip Op 08073


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ.


1046 CA 19-01063

[*1]OPTION ONE MORTGAGE CORPORATION, PLAINTIFF-RESPONDENT,
vKATHY L. BRUNNER, THOMAS E. BRUNNER, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. 


WESTERN NEW YORK LAW CENTER, INC., BUFFALO (KEISHA A. WILLIAMS OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
FEIN, SUCH & CRANE, LLP, ROCHESTER, D.J. & J.A. CIRANDO, PLLC, SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Sheila A. DiTullio, A.J.), entered January 18, 2019. The order denied the motion of defendants Kathy L. Brunner and Thomas E. Brunner to vacate a prior order. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court